Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention:
including a manufacturing method for an electric wire with a terminal, in regard to claim 1, with the limitations of: 
a second resin supplying step for discharging a curable resin material for external use through the discharge port at the nozzle distal end to cover the core wire exposed part in which the curable resin material for internal use is filled into the gaps between the elemental wires, the core wire connection body, and the coating connection body, with the curable resin material for external use from the outside; and a resin curing step for curing the curable resin material for internal use and the curable resin material for external use by operating a resin curing device;
including another manufacturing method for an electric wire with a terminal, in regard to claim 5, with the limitations of: 
a second resin supplying step for discharging a curable resin material for external use through a discharge port at a nozzle distal end of a second nozzle to cover the core wire exposed part in which the curable resin material for internal use is filled into the gaps between the elemental wires, the core wire connection body, and the coating connection body with the curable resin material for external use from the outside; and a resin curing step for curing the curable resin material for internal use and the curable resin material for external use by operating a resin curing device;
including a manufacturing device for an electric wire with a terminal, in regard to claim 9, with the limitations of:
a resin supply machine that includes a nozzle for discharging a curable resin material for internal use and a curable resin material for external use through a discharge port at a nozzle distal end, and is configured to discharge the curable resin material for internal use through the discharge port at the nozzle distal end while pressing the nozzle distal end of the nozzle against an exposed part exposed from the electric wire connection body at the core wire exposed part after being caulked and crimped, infiltrate the curable resin material for internal use into gaps between the elemental wires while pressing out air in the gaps at least at the core wire exposed part, and cover the core wire exposed part in which the curable resin material for internal use is filled into the gaps between the elemental wires, the core wire connection body, and the coating connection body with the curable resin material for external use from the outside; and a resin curing device configured to cure the curable resin material for internal use and the curable resin material for external use;
including another manufacturing device for an electric wire with a terminal, in regard to claim 11, with the limitations of:
a second resin supply machine that includes a second nozzle for discharging a curable resin material for external use through a discharge port at a nozzle distal end, and is configured to discharge the curable resin material for external use through a discharge port at a nozzle distal end of the second nozzle, and cover the core wire exposed part in which the curable resin material for internal use is filled into the gaps between the elemental wires, the core wire connection body, and the coating connection body with the curable resin material for external use from the outside; and a resin curing device configured to cure the curable resin material for internal use and the curable resin material for external use.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 9, 2022